Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #053


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 5th day of December, 2018, are as follows:




PER CURIAM:


2018-B-0849       IN RE: MICHAEL SEAN REID
                  Upon review of the findings and recommendations of the hearing
                  committee and disciplinary board, and considering the record and
                  the brief filed by the ODC, it is ordered that Michael Sean Reid,
                  Louisiana Bar Roll number 27622, be and he hereby is disbarred,
                  retroactive to December 9, 2016, the date of his interim
                  suspension.    His name shall be stricken from the roll of
                  attorneys, and his license to practice law in the State of
                  Louisiana shall be revoked.       It is further ordered that
                  respondent shall provide accountings and make restitution to the
                  clients who are the subjects of the formal charges and/or to the
                  Client Assistance Fund, as appropriate.   All costs and expenses
                  in the matter are assessed against respondent in accordance with
                  Supreme Court Rule XIX, § 10.1, with legal interest to commence
                  thirty days from the date of finality of this court’s judgment
                  until paid.

                  CLARK, J., dissents for the reasons assigned by Justice Crichton.
                  CRICHTON, J., dissents, would impose permanent disbarment, and
                  assigns reasons.
12/05/18

                     SUPREME COURT OF LOUISIANA

                                  NO. 2018-B-0849

                        IN RE: MICHAEL SEAN REID


                ATTORNEY DISCIPLINARY PROCEEDING


PER CURIAM

      This disciplinary matter arises from formal charges filed by the Office of

Disciplinary Counsel (“ODC”) against respondent, Michael Sean Reid, an attorney

licensed to practice law in Louisiana but currently on interim suspension for threat

of harm to the public. In re: Reid, 16-1641 (La. 12/9/16), 207 So. 3d 1039.



                              FORMAL CHARGES

                                      Count I

      In June and July 2016, the ODC received notices from respondent’s bank

indicating his trust account was overdrawn on four occasions between May 31, 2016

and July 12, 2016. On July 2, 2016, in response to the first overdraft notice,

respondent indicated he was battling depression and wanted to surrender his law

license temporarily while dealing with those issues. Respondent also admitted to

the ODC that he had “not maintained client funds in the manner prescribed by the

rules of professional conduct.”

      On July 13, 2016, the ODC mailed a letter to respondent seeking additional

information; however, the letter was returned unclaimed. On August 9, 2016, an

ODC staff investigator personally served respondent with a copy of its July 13, 2016

correspondence, along with copies of the three additional overdraft notices. At that

time, respondent executed a HIPAA release, allowing the ODC to communicate
directly with the Judges and Lawyers Assistance Program (“JLAP”) about

respondent. Respondent failed to respond to the ODC’s requests for additional

information, and he failed to provide an explanation for the three additional

overdrafts.

      On August 24, 2016, the ODC received a letter from Buddy Stockwell, the

Executive Director of JLAP, advising that respondent had contacted their office on

July 11, 2016 and reported his drug and alcohol abuse, as well as his stress and

anxiety. JLAP referred respondent to a detox facility and recommended a multi-day

assessment. Mr. Stockwell stated that his office had not heard anything further from

respondent since the July 11, 2016 telephone conversation.

      The ODC alleged that respondent’s conduct violated Rules 1.15(a)

(safekeeping property of clients or third parties), 8.1(c) (failure to cooperate with the

ODC in its investigation), 8.4(a) (violation of the Rules of Professional Conduct),

and 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or

misrepresentation) of the Rules of Professional Conduct.



                                        Count II

      Respondent’s former client, Dawn Meehan, received a refund check drawn on

respondent’s trust account. However, when Ms. Meehan attempted to negotiate the

check, it was dishonored due to insufficient funds in the account. The ODC provided

respondent with a copy of Ms. Meehan’s disciplinary complaint, but he failed to

respond to the complaint.

      The ODC alleged that respondent’s conduct violated Rules 1.3 (failure to act

with reasonable diligence and promptness in representing a client), 1.4 (failure to

communicate with a client), 1.15(a), 8.1(c), and 8.4(c) of the Rules of Professional

Conduct.



                                            2
                                      Count III

      In September 2015, Daniel Pefferkorn hired respondent to represent him in a

divorce and community property matter, paying respondent a $3,500 retainer fee.

During the representation, respondent changed his address multiple times. Because

of the many address changes, Mr. Pefferkorn’s vehicle title was lost in the mail, and

he had to pay an additional $85 to order a duplicate title.

      Respondent’s January 4, 2016 invoice indicated that Mr. Pefferkorn still had

$2,942.55 left of his retainer fee. However, respondent’s trust account records for

January 1, 2016 through May 31, 2016 revealed that the balance in the account

dropped below the amount belonging to Mr. Pefferkorn on numerous occasions.

      At some point, respondent abandoned his law practice and failed to return Mr.

Pefferkorn’s telephone calls. Mr. Pefferkorn’s last contact with respondent was on

August 17, 2016. On August 31, 2016, Mr. Pefferkorn sent a letter to respondent,

via certified mail, terminating respondent’s services, requesting a copy of his file,

and requesting a refund of the unearned fees. Respondent failed to respond to these

requests, hindering Mr. Pefferkorn’s ability to retain new counsel.

      On October 3, 2016, respondent received notice from the ODC of Mr.

Pefferkorn’s disciplinary complaint against him. Nevertheless, he failed to respond

to the complaint.

      The ODC alleged that respondent’s conduct violated Rules 1.3, 1.4, 1.5(f)(5)

(failure to refund an unearned fee), 1.15(a), 1.16(d) (obligations upon termination of

the representation), 8.1(c), and 8.4(c) of the Rules of Professional Conduct.



                                      Count IV

      In May 2016, Blake and Tiffany Savoie hired respondent to handle their child

support and child custody modification matter. Initially, the Savoies paid respondent

                                           3
a $125 consultation fee. However, in June 2016, they paid respondent a $1,500

retainer fee and took respondent’s advice to first file for child support.

      Thereafter, respondent failed to file the child support pleadings with the court

and failed to return the Savoies’ telephone calls. Respondent abandoned his law

practice, and the Savoies have been unable to locate him.

      On October 3, 2016, respondent received notice from the ODC of the Savoies’

disciplinary complaint against him. Nevertheless, he failed to respond to the

complaint.

      The ODC alleged that respondent’s conduct violated Rules 1.3, 1.4, 1.5(f)(5),

1.15(a), 1.16(d), 8.1(c), and 8.4(c) of the Rules of Professional Conduct.



                                       Count V

      In April 2016, Bridget Tilley hired respondent to handle a child support and

custody matter. Ms. Tilley paid respondent a $3,500 retainer fee on April 20, 2016

and another $3,500 on May 16, 2016. Respondent made one court appearance on

Ms. Tilley’s behalf. Thereafter, respondent stopped returning Ms. Tilley’s telephone

calls and e-mails, and failed to appear for a Hearing Officer Conference (“HOC”).

Respondent also failed to file orders requested by the court, and Ms. Tilley was

forced to do all of her own work, including preparing the documents for the HOC.

Eventually, respondent’s telephone number was disconnected.

      On October 3, 2016, respondent received notice from the ODC of Ms. Tilley’s

disciplinary complaint against him. Nevertheless, he failed to respond to the

complaint.

      The ODC alleged that respondent’s conduct violated Rules 1.3, 1.4, 1.5(f)(5),

1.15(a), 1.16(d), 8.1(c), and 8.4(c) of the Rules of Professional Conduct.




                                           4
                                      Count VI

      In September 2015, Hayley Simmons hired respondent to represent her in a

divorce, community property, child support, and custody matter. Ms. Simmons paid

respondent a $250 consultation fee and a $3,500 retainer fee for the representation.

      On September 15, 2015, respondent filed a petition for divorce on Ms.

Simmons’ behalf. On August 16, 2015, Ms. Simmons e-mailed respondent’s

secretary for instructions and inquired about any scheduled court dates. After not

receiving a response, Ms. Simmons called respondent’s office and learned that the

telephone number had been disconnected.          Ms. Simmons eventually obtained

respondent’s cell phone number, but he has not answered any of her calls.

      Respondent’s invoice of April 30, 2016 to Ms. Simmons indicated her retainer

balance was $1,436.82. However, respondent’s trust account records indicate that

the trust account balance dropped below the amount belonging to Ms. Simmons on

numerous occasions.

      On October 13, 2016, respondent received notice from the ODC of Ms.

Simmons’ disciplinary complaint against him. Nevertheless, he failed to respond to

the complaint.

      The ODC alleged that respondent’s conduct violated Rules 1.3, 1.4, 1.5(f)(5),

1.15(a), 1.16(d), 8.1(c), and 8.4(c) of the Rules of Professional Conduct.



                                     Count VII

      Michael O’Niell hired respondent to represent him in a divorce matter. Mr.

O’Niell last met with respondent on July 13, 2016 to review for an upcoming HOC.

However, opposing counsel requested a continuance, and respondent e-mailed Mr.

O’Niell that he would let him know when the HOC was rescheduled. Mr. O’Niell

heard nothing further from respondent. Therefore, he called the hearing officer’s



                                          5
office and learned the HOC had been rescheduled for September 30, 2016, which

forced him to retain new counsel.

      On October 13, 2016, respondent received notice from the ODC of Mr.

O’Niell’s disciplinary complaint against him. Nevertheless, he failed to respond to

the complaint.

      The ODC alleged that respondent’s conduct violated Rules 1.3, 1.4, 1.5(f)(5),

1.15(a), 1.16(d), 8.1(c), and 8.4(c) of the Rules of Professional Conduct.



                                       Count VIII

      In April 2016, Shay Lambright hired respondent to represent him in a child

support matter. Mr. Lambright paid respondent a $250 consultation fee and a $3,500

retainer fee and, on April 26, 2016, signed a contract stating he agreed to be charged

at a rate of $250 per hour.

      Respondent sent a letter of representation to opposing counsel and requested

a continuance of the June 2, 2016 court date. On April 29, 2016, Mr. Lambright’s

wife sent respondent several e-mails containing documents needed for the case. On

May 24, 2016, Mr. Lambright received an e-mail from respondent’s assistant,

informing him that the new court date was set for July 18, 2016 and that discovery

responses were due on July 11, 2016.

      Mr. Lambright met with respondent on July 13, 2016 to discuss case strategy.

During this meeting, respondent informed Mr. Lambright about certain medical

issues he allegedly was experiencing. Mr. Lambright agreed to a continuance should

respondent’s health issues escalate.

      On July 15, 2016, Mr. Lambright texted respondent to confirm the court date

on July 18, 2016. When he received no response, Mr. Lambright called respondent

and left a voicemail. In response, respondent stated that he was in the hospital and

would try to call the court to request a continuance. Mr. Lambright informed

                                           6
respondent he still planned to attend court on July 18, 2016 and asked respondent

about providing a doctor’s note to give to the court. However, respondent failed to

respond and did not appear in court. The judge stated that, since respondent did not

contact the court to request a continuance, Mr. Lambright had ten days to provide

the discovery responses to opposing counsel.

      On July 24, 2016, Mr. Lambright mailed respondent correspondence, in which

he terminated respondent’s services. Respondent failed to acknowledge receipt of

the letter or return the balance of Mr. Lambright’s retainer fee. Based upon a June

13, 2016 invoice respondent provided to Mr. Lambright, his retainer balance was

$3,422.06. However, respondent’s trust account records indicate that the balance in

the trust account dropped below the amount belonging to Mr. Lambright on

numerous occasions.

      On October 17, 2016, respondent received notice from the ODC of Mr.

Lambright’s disciplinary complaint against him. Nevertheless, he failed to respond

to the complaint.

      The ODC alleged that respondent’s conduct violated Rules 1.3, 1.4, 1.5(f)(5),

1.15(a), 1.16(d), 8.1(c), and 8.4(c) of the Rules of Professional Conduct.



                                      Count IX

      In April 2016, Lauren Choate hired respondent to represent her in a

community property matter. On April 11, 2016, Ms. Choate paid respondent a

$2,250 retainer fee. Thereafter, Ms. Choate began having issues with her ex-

husband regarding child custody and requested that respondent also represent her in

that matter. On April 18, 2016, Ms. Choate paid respondent an additional $1,500

retainer fee for the custody matter. Respondent neglected both of Ms. Choate’s legal

matters and failed to communicate with her.



                                          7
      On October 19, 2016, respondent received notice from the ODC of Ms.

Choate’s disciplinary complaint against him. Nevertheless, he failed to respond to

the complaint.

      The ODC alleged that respondent’s conduct violated Rules 1.3, 1.4, 1.5(f)(5),

1.15(a), 1.16(d), 8.1(c), and 8.4(c) of the Rules of Professional Conduct.



                        DISCIPLINARY PROCEEDINGS

      In February 2017, the ODC filed formal charges against respondent, as set

forth above. Respondent failed to answer the formal charges. Accordingly, the

factual allegations contained therein were deemed admitted and proven by clear and

convincing evidence pursuant to Supreme Court Rule XIX, § 11(E)(3). No formal

hearing was held, but the parties were given an opportunity to file with the hearing

committee written arguments and documentary evidence on the issue of sanctions.

Respondent filed nothing for the hearing committee’s consideration.

      The ODC, however, filed a submission on sanctions with numerous exhibits

for the hearing committee’s consideration, including the transcript of the November

15, 2016 hearing on the petition for respondent’s interim suspension.         While

respondent did not appear at the interim suspension hearing, having e-mailed the

committee chair that he was “currently out of state indefinitely, receiving treatment

and temporary employment,” several of the clients who filed disciplinary complaints

against him testified at this hearing, as follows:

      Ms. Meehan testified that she paid respondent a $1,500 retainer to represent

her in a custody matter. She indicated respondent never performed any services for

her. He provided a $1,125 refund in the form of a check that was returned because

of insufficient funds in his account. Without the refund from respondent, she had

no means to retain another attorney to represent her.



                                           8
      Mr. Pefferkorn testified that he hired respondent in September 2015 to

represent him in a divorce and community property matter. He paid respondent a

$3,500 retainer and understood that respondent would charge $250 per hour against

the retainer. Thereafter, scheduled hearings in Mr. Pefferkorn’s case had to be

continued because respondent failed to perform certain tasks in advance of the

hearings. According to respondent’s January 4, 2016 invoice, Mr. Pefferkorn still

had $2,942.55 on deposit with respondent. Respondent informed Mr. Pefferkorn

that he was shutting down his office for medical reasons. He has not returned the

unearned fee despite Mr. Pefferkorn’s request for a refund.

      Ms. Savoie testified that she paid respondent a $1,500 flat fee, plus $250 for

court costs, to represent her in a child support matter. Thereafter, respondent failed

to file any documents with the court and stopped communicating with Ms. Savoie.

She never received a refund of the unearned fees and costs, nor was her file returned

to her. She and her husband had to sell a truck to raise the funds to hire another

attorney.

      Ms. Tilley testified that she paid respondent a total of $7,000 to represent her

in a custody matter. Respondent performed some initial work and attended one

hearing. However, he failed to appear at the HOC, and Ms. Tilley had to represent

herself. Thereafter, Ms. Tilley had difficulty communicating with respondent before

he stopped communicating altogether, and despite her numerous requests, she never

received a refund of unearned fees.

      Ms. Simmons testified that she paid respondent a $3,500 retainer in September

2015 to represent her in a divorce and child custody matter. Although respondent

filed a petition for divorce and a consent judgment of agreed-upon child support and

custody, by the time the one-year separation period arrived, Ms. Simmons was not

able to get in contact with respondent. At that time, she learned that respondent’s

office telephone had been disconnected and that his office was vacant. Based on

                                          9
invoices, as of February 15, 2016, the sum of $1,462.31 of her initial retainer was

unused. Because respondent did not refund the unearned fee, she had to borrow

funds to retain a new attorney.

      Mr. Lambright testified that, in April 2016, he paid respondent a $3,500

retainer to represent him in a custody matter. He also indicated that respondent

would charge $250 per hour against the retainer. Thereafter, respondent performed

very little work and, in July 2016, told Mr. Lambright that he was having medical

issues. Mr. Lambright attempted to communicate with respondent about continuing

a scheduled hearing due to respondent’s medical problems. Ultimately, though,

respondent failed to continue the hearing and failed to appear on the scheduled date.

On July 24, 2016, Mr. Lambright terminated respondent’s representation.

Respondent did not respond to the termination letter, did not refund the $3,422.06

balance of the retainer, and did not return Mr. Lambright’s file. Respondent also

never advised Mr. Lambright he was shutting down his practice.

      Ms. Choate testified that, in April 2016, she paid respondent a total retainer

of $3,750 to represent her in a child custody and community property matter.

Thereafter, respondent failed to do any work on her case and failed to communicate

with her. Nevertheless, respondent did not refund the unearned fee, which hindered

her ability to retain a new attorney.

      The ODC’s submission on sanctions also included a copy of Mr. Stockwell’s

letter to the ODC regarding respondent’s communications with JLAP. In the letter,

Mr. Stockwell informed the ODC that respondent indicated during a July 11, 2016

telephone call with JLAP that he had been drinking several nights per week and

taking 5mg of Xanax daily as prescribed by his psychiatrist to manage his anxiety.

Respondent also indicated he abruptly discontinued taking Xanax the day before

contacting JLAP. JLAP recommended respondent immediately go to Palmetto

Addiction Recovery Center to detox and then complete a multi-day assessment at a

                                         10
JLAP approved facility. Respondent indicated he would “begin steps to obtain funds

to complete the recommendations.” JLAP had no further contact with respondent

and has no knowledge as to whether respondent followed the recommendations.

      Additionally, the ODC submitted an August 31, 2016 affidavit of the ODC’s

forensic auditor.   The auditor reported in an affidavit that she had reviewed

respondent’s trust account records for the period between January 2016 and June

2016, which respondent provided with his July 2, 2016 response to the ODC. The

review revealed that respondent “regularly misused his trust account via checks

written to [sic] payable to ‘cash.’” The review also showed two trust account checks

payable to Albertsons, one check payable to Rouse’s Market, one bank draft for Cox,

and one payment for an Infiniti auto loan.       Further information provided by

respondent revealed that his trust account should contain $950 of unearned fees to

be refunded to his clients. However, because of the balance in the trust account

during the review period, the ODC’s auditor believes there was a minimum shortage

of $875.71 during this time. The ODC’s auditor further indicated that respondent

did not provide sufficient information to make any conclusions other than the above

misuse of client funds.



                            Hearing Committee Report

      After considering the ODC’s submission on sanctions, the hearing committee

accepted that the factual allegations contained in the formal charges were deemed

admitted upon respondent’s failure to file an answer. The committee then made

factual findings consistent with the deemed admitted factual allegations. Based on

those facts, the committee determined that respondent violated the Rules of

Professional Conduct as alleged in the formal charges.

      The committee determined that respondent intentionally violated duties owed

to his clients, the public, the legal system, and the legal profession.       After

                                         11
considering the ABA’s Standards for Imposing Lawyer Sanctions, the committee

determined that the baseline sanction is disbarment.

      In aggravation, the committee found the following: a dishonest or selfish

motive, a pattern of misconduct, multiple offenses, bad faith obstruction of the

disciplinary proceeding by intentionally failing to comply with the rules or orders of

the disciplinary agency, refusal to acknowledge the wrongful nature of the conduct,

vulnerability of the victims, substantial experience in the practice of law (admitted

2001), and indifference to making restitution. The committee also determined that

respondent has not come forward with any evidence in support of mitigating factors.

      In addressing the issue of an appropriate sanction, the committee emphasized

respondent’s repeated failure to refund unearned fees to multiple clients. The

committee determined that this conduct implicates Guideline 1 (repeated or multiple

instances of intentional conversion of client funds with substantial harm) of the

permanent disbarment guidelines set forth in Supreme Court Rule XIX, Appendix

E.

      Accordingly, the committee recommended respondent be permanently

disbarred. The committee also recommended that respondent be ordered to make

full restitution to the clients who are the subjects of the formal charges.

      Neither respondent nor the ODC filed an objection to the hearing committee’s

report.



                        Disciplinary Board Recommendation

      After review, the disciplinary board acknowledged that the factual allegations

of the formal charges were deemed admitted and proven. The board also determined

that the hearing committee’s factual findings are supported by the deemed admitted

factual allegations and/or by the evidence submitted in support of the factual



                                           12
allegations.   The board adopted the committee’s conclusions that respondent

violated the Rules of Professional Conduct as charged.

      The board determined that respondent intentionally violated duties owed to

his clients, the public, the legal system, and the legal profession. His conduct caused

actual harm to his clients and the legal system and is the type of conduct that erodes

the public’s confidence in lawyers and the legal system. The board agreed with the

committee that the baseline sanction is disbarment. The board also agreed with the

aggravating factors found by the committee. In mitigation, the board found the

absence of a prior disciplinary record.

      The board noted that the record includes references to (1) respondent’s history

of practice for nearly fifteen years without prior discipline, (2) the relatively brief

period of time during which the misconduct occurred, and (3) respondent’s assertion

that he was dealing with depression, anxiety, and related physical impairments at the

time of his misconduct. Although the record lacks clear medical evidence, the

questions raised as to respondent’s mental and physical health convinced the board

respondent should not be permanently disbarred. The board also concluded that the

imposition of disbarment, rather than permanent disbarment, will adequately protect

the public while not unduly punishing respondent.

      Accordingly, the board recommended respondent be disbarred. The board

further recommended that respondent be ordered to provide accountings and make

restitution to the clients who are the subjects of the formal charges and/or to the

Client Assistance Fund, as appropriate. One board member dissented and would

recommend permanent disbarment.

      The ODC filed an objection to the disciplinary board’s recommendation.

Accordingly, the case was docketed for oral argument pursuant to Supreme Court

Rule XIX, § 11(G)(1)(b). Prior to oral argument, the ODC filed a motion seeking to



                                          13
waive oral argument based on respondent’s failure to file a brief. We granted the

motion on July 27, 2018.



                                   DISCUSSION

      Bar disciplinary matters fall within the original jurisdiction of this court. La.

Const. art. V, § 5(B). Consequently, we act as triers of fact and conduct an

independent review of the record to determine whether the alleged misconduct has

been proven by clear and convincing evidence. In re: Banks, 09-1212 (La. 10/2/09),

18 So. 3d 57.

      In cases in which the lawyer does not answer the formal charges, the factual

allegations of those charges are deemed admitted. Supreme Court Rule XIX, §

11(E)(3). Thus, the ODC bears no additional burden to prove the factual allegations

contained in the formal charges after those charges have been deemed admitted.

However, the language of § 11(E)(3) does not encompass legal conclusions that flow

from the factual allegations. If the legal conclusion the ODC seeks to prove (i.e., a

violation of a specific rule) is not readily apparent from the deemed admitted facts,

additional evidence may need to be submitted in order to prove the legal conclusions

that flow from the admitted factual allegations. In re: Donnan, 01-3058 (La.

1/10/03), 838 So. 2d 715.

      The record in this matter supports a finding that respondent neglected legal

matters, failed to communicate with clients, failed to refund unearned fees, allowed

his client trust account to become overdrawn on four occasions, and failed to

cooperate with the ODC in its investigations. As such, he has violated the Rules of

Professional Conduct as charged.

      Having found evidence of professional misconduct, we now turn to a

determination of the appropriate sanction for respondent’s actions. In determining

a sanction, we are mindful that disciplinary proceedings are designed to maintain

                                          14
high standards of conduct, protect the public, preserve the integrity of the profession,

and deter future misconduct. Louisiana State Bar Ass’n v. Reis, 513 So. 2d 1173

(La. 1987). The discipline to be imposed depends upon the facts of each case and

the seriousness of the offenses involved considered in light of any aggravating and

mitigating circumstances. Louisiana State Bar Ass’n v. Whittington, 459 So. 2d 520

(La. 1984).

      Respondent has intentionally violated duties owed to his clients and the legal

profession. His conduct caused actual harm to his clients. The baseline sanction for

this type of misconduct is disbarment. Aggravating factors include a dishonest or

selfish motive, a pattern of misconduct, multiple offenses, bad faith obstruction of

the disciplinary proceeding by intentionally failing to comply with the rules or orders

of the disciplinary agency, vulnerability of the victims, substantial experience in the

practice of law, and indifference to making restitution. In mitigation, the record

supports the absence of a prior disciplinary record and personal and emotional

problems relating to respondent’s mental health and substance abuse issues.

      Under the circumstances, we will adopt the board’s recommendation and

disbar respondent, retroactive to December 9, 2016, the date of his interim

suspension. We will further order that respondent provide accountings and make

restitution to the clients who are the subject of the formal charges and/or to the Client

Assistance Fund, as appropriate. We caution respondent that should he decide to

seek readmission in the future, he will be required to show compliance by clear and

convincing evidence with each subsection of Supreme Court Rule XIX, § 24 before

he will be allowed to return to the practice of law.



                                      DECREE

      Upon review of the findings and recommendations of the hearing committee

and disciplinary board, and considering the record and the brief filed by the ODC, it

                                           15
is ordered that Michael Sean Reid, Louisiana Bar Roll number 27622, be and he

hereby is disbarred, retroactive to December 9, 2016, the date of his interim

suspension. His name shall be stricken from the roll of attorneys, and his license to

practice law in the State of Louisiana shall be revoked. It is further ordered that

respondent shall provide accountings and make restitution to the clients who are the

subjects of the formal charges and/or to the Client Assistance Fund, as appropriate.

All costs and expenses in the matter are assessed against respondent in accordance

with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days

from the date of finality of this court’s judgment until paid.




                                          16
12/05/18



                           SUPREME COURT OF LOUISIANA

                                         No. 2018-B-0849

                              IN RE: MICHAEL SEAN REID

                     ATTORNEY DISCIPLINARY PROCEEDING


CRICHTON, J., dissents and assigns reasons:

       After considering the testimony of Mr. Reid’s victims – Ms. Meehan, Mr.

Pefferkorn, Ms. Savoie, Ms. Tilley, Ms. Simmons, Mr. O’Niell, Mr. Lambright, and

Ms. Choate – and receiving word that respondent was “currently out of state

indefinitely,” the Hearing Committee recommended that respondent be permanently

disbarred. The Committee correctly concluded that respondent had not presented

mitigating factors, stating that “Reid has not come forward with any evidence to

support mitigation pursuant to ABA Standard 9.3” (with respect to mental disability

or chemical dependency, including alcoholism or drug abuse). The Disciplinary

Board also stated that “the record lacks clear medical evidence. . . .” of a mental or

physical disability, yet found “this mitigating factor should be afforded some

weight.” Even in spite of the acknowledgement of a lack of medical evidence in the

record, the per curiam simply adopts the inference of mitigation by its conclusion

that “the record supports . . . . personal and emotional problems relating to

respondent’s mental health and substance abuse issues.” In my view, disciplinary

proceedings are evidence-driven and thus violations of the Rules of Professional

Conduct, aggravating factors, and any mitigating factors must be proven, not

presumed. There is zero evidence of mitigation other than what the ODC conceded

- a previous lack of disciplinary history prior to these series of conversions.1


1 The record   reflects that respondent has made no restitution to any of the victims in this case.
Furthermore, his lack of cooperation with ODC, the Hearing Committee,

Disciplinary Board and this Court demonstrates his stunning indifference to this

noble profession. As the Hearing Committee found, this conduct falls within

Guideline 1 of the permanent disbarment guidelines and, after considering the

evidence in this case, I would impose a sanction accordingly. See In re: Hawkins,

12-0211 (La. 5/9/12), 90 So.3d 377.




                                      Page 2 of 2